This case is brought by the same party and arose out of the *Page 411 
same accident as the case of Missouri Pacific Railroad Co. v. Gordon, Adm'x, 186 Okla. 424, 98 P.2d 39.
We have here the same fact situation existing and the same legal questions involved as in the case above cited. Therefore, we are of the view the case of Missouri Pacific Railroad Co. v. Gordon, supra, is controlling here and requires a reversal.
The judgment of the trial court is therefore reversed and remanded, with directions for the trial court to vacate the judgment rendered, and dismiss the action.
OSBORN, HURST, DAVISON, and DANNER, JJ., concur.